DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Incorporation by Reference
At specification [0001], German Patent Application No. 10 2018 109 049.8 is incorporated by reference. Only non-essential material may be incorporated by reference to a foreign patent document. See MPEP 608.01(p) and 37 CFR.1.57(d)-(e). It appears that the incorporation by reference does not include otherwise unsupported essential subject matter, and is thus permissible.
Specification
The disclosure is objected to because of the following informalities:
At the end of [0066], “lightning conductor 170” should be corrected to --lightning conductor 130--.
At the end of [0077], “lightning conductor 170” should be corrected to --lightning conductor 130--.
Appropriate correction is required.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
In claim 1 at line 5, “which” should be corrected to --which impulse-- to clarify that the impulse is characterized by an electromagnetic wave, rather than the conductor being characterized by an electromagnetic wave.
In claim 12 at line 3, “a method” should be corrected to --the method--.
Appropriate correction is required.
Claim Interpretation
The following claim limitations are interpreted under 112(f):
claim 10: measuring device for determining the impulse response, see [0058]
claim 11: means for carrying out and/or controlling the steps of the method according to claim 1
claim 12: means for inspecting the at least one lightning conductor
claim 13: devices adapted to carry out and/or control the method according to claim 1
claim 13: means to carry out and/or control the steps of the method according to claim 1.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes without significantly more.
This judicial exception is not integrated into a practical application because, according to MPEP 2106.5(g), mere data gathering, such as “[t]esting a system for a response, the response being used to determine system malfunction” is insignificant extra-solution activity. (In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are only a data-gathering step. Claims 2-9 merely recite additional mental processes and mathematical concepts. Claim 10 also does not amount to significantly more because “[u]se of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more” (MPEP 2106.05(b) Ill). “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine” (MPEP 2106.05(b) I).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “determining impulse response information indicative of an impulse response” and the specification describes a time domain reflectometry device (TDR) for providing this function ([0062]). The arrangement including an impulse generator and an oscilloscope works by the same mechanism as a TDR and is understood to have the same requirements. According to the state of the art in time domain reflectometry, parallel conductors that are approximately evenly spaced are required for performing time domain reflectometry. Techni-Tool states “Access to two conductors from one end is required.” Gutierrez (Condition Monitoring System for Wind Turbine Lightning Protection System, University of Colorado, 2021, sponsored by Siemens Gamesa) states “[t]o utilize the TDR technology, there must be two conductors that are mechanically parallel and electrostatically coupled. Unfortunately, the LPS cable is a tinned copper braided cable that does not have a second conductor or a sheath.” (p.9 “Need for a Second Conductor”). Gutierrez discloses a vehicle to temporarily deploy a second conductor in 
Claim 7 recites the limitation “a total impedance information indicative of a total impedance of the lightning conductor is determined.” Claim 8 depends from claim 7, and further recites the limitation “the total impedance information is determined based on the determined travel time of the impulse, its form represented by the determined impulse response information, and the specific resistance of the lightning conductor.” The specification at [0050] to [0054] gives no indication as to how this information is used to determine the total impedance. The specific resistance can be one piece of information used to calculate a theoretical impedance, whereas the travel time and form would be used to determine the impedance experimentally. No formula is given, no method is described, and no evidence was found that one of ordinary skill in the art would know how Applicant was determining total impedance in claims 7 and 8.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “travel times of the introduced impulse.” It is unclear which plural travel times of the (singular) impulse are referred to. There is antecedent basis for “a travel time,” but not plural travel times. For the purpose of examination, the limitation has been interpreted as and may be corrected to --the travel time of the introduced impulse--.
Claim 4 recites the limitation “the at least one reference information based on an undamaged lightning conductor comprised by a rotor blade.” The previous recitation of reference information does not specify that it is based on an undamaged lightning conductor. Thus, this limitation lacks antecedent basis. This rejection may be overcome by amending the claim to read: The method according claim 2, wherein the at least one reference information is obtained by specifying corresponding impulse response information characterizing an undamaged lightning conductor of a rotor blade.
Claim 4 recites the limitation “an undamaged lightning conductor comprised by a rotor blade.” This leaves some doubt as to whether the conductor is part of the rotor blade, or vice versa. This rejection may be overcome by amending the limitation to read -- an undamaged lightning conductor of a rotor blade--.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims directed to structures do not require the method steps of claim 1; they only require structures capable of performing the methods. For example, claims 11 and 13 can be met by a TDR device, but claim 1 would require using the TDR device on a wind turbine blade conductor. Claim 12 requires a wind turbine blade and a TDR device, or equivalent, but does not require the steps of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2013/29351) in view of Hernandez (Time Domain Reflectometry, Georgia Tech NEETRAC, 2016).
Regarding claim 1, Yamamoto discloses:
A method for inspecting a lightning conductor of a lightning protection system comprised by a rotor blade of a wind turbine, comprising:
- determining impulse response information indicative of an impulse response, wherein the impulse response information is determined based on an impulse ([0008] “a step wave-shaped inspection signal”) introduced into the lightning conductor which is characterized by an electromagnetic wave, wherein the impulse response information represents at least… a travel time ([0016] “time”) determined after the introduction of the impulse based on its reflection:
- specifying an evaluation information (time) based on the determined impulse response information, wherein the impulse response information is analyzed at least with respect to … the travel time ([0016] “the time tX at which the value changes is measured”) of the introduced and reflected electromagnetic wave, the evaluation information being indicative of whether or not the lightning conductor is functional ([0016] “the presence or absence of the disconnection and the disconnection position are found”): and
- outputting or causing the output of the specified evaluation information ([0016] “the disconnection information is displayed by a well-known display”).
Yamamoto does not disclose:
the impulse response information represents … a waveform…
the impulse response information is analyzed at least with respect to the represented waveform 
Yamamoto mentions that “the waveform is different from the waveform when the lightning protection wire is not disconnected” ([0007]), but only describes analysis of the waveform to determine the elapsed time. Yamamoto further states “the waveform of the voltage V or the current I is observed” ([0016]), but this may fall short of analysis.
Hernandez teaches:
Time Domain Reflectometry for locating and characterizing changes in impedance in a cable system due to faults, damage, and bad connectors, among others (p.5-5 §5.1). “[T]he shapes of reflected pulses on the instrument display help the operator determine the nature of the discontinuity” (p.5-5 §5.2, see also Table 2 on p.5-8). Thus, Hernandez teaches:
the impulse response information represents … a waveform (shape of pulse on the display)…
the impulse response information is analyzed at least with respect to the represented waveform (see Table 2 on p. 5-8)
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamamoto by also analyzing the shape of the waveform, as taught by Hernandez, in order to obtain the benefit of determining the nature of any discontinuities detected.
claim 2, the method of Yamamoto as modified by the waveform analysis of Hernandez teaches:
specifying the evaluation information comprises comparing the waveform and/or travel time represented by the impulse response information with at least one reference information ([0014], [0015] “superimposed”).
Regarding claim 3, the method of Yamamoto as modified by the waveform analysis of Hernandez teaches:
the specification of the evaluation information is based on …
(i) travel times of the introduced impulse ([0016] “it is determined that the lightning conductor 22 is broken if tX <tl”);
…
Regarding claim 4, the method of Yamamoto as modified by the waveform analysis of Hernandez teaches:
the at least one reference information based on an undamaged lightning conductor comprised by a rotor blade is obtained by specifying corresponding impulse response information characterizing the undamaged lightning conductor ([0014] “the voltage V in normal times when the lightning conductor 22 is not broken is superimposed on the voltage V folded back from the receptor 21”).
Regarding claim 5, the method of Yamamoto as modified by the waveform analysis of Hernandez teaches:
the impulse response information is characterized as a function in the time domain ([0014]-[0016] “time”).
claim 6, the method of Yamamoto as modified by the waveform analysis of Hernandez teaches:
the lightning conductor has at least one coupling point at one end of the lightning conductor, wherein the impulse is introduced into the lightning conductor via the at least one coupling point ([0012] “injecting a step wave-shaped inspection signal from one end of the lightning conductor wire 22”).
Regarding claim 9, the method of Yamamoto as modified by the waveform analysis of Hernandez teaches:
the impulse response information is determined by means of at least one tap (where conductor 22 is connected to oscilloscope 50, see Figs 1 and 2) at the beginning or end of the lightning conductor.
Regarding claim 10, the method of Yamamoto as modified by the waveform analysis of Hernandez teaches:
the method being carried out by means of a time domain reflectometry device, the time domain reflectometry device comprising at least one impulse generator (signal generator 40, [0011]) for introducing the impulse and a measuring device (oscilloscope 50, [0016]) for determining the impulse response.
Regarding claim 11, the method of Yamamoto as modified by the waveform analysis of Hernandez teaches:
A device (40, 50, monitoring station of [0017]) adapted to perform … the method according to claim 1 or comprising respective means (40, 50) for carrying out … the steps of the method according to claim 1.
claim 12, the method of Yamamoto as modified by the waveform analysis of Hernandez teaches:
A rotor blade (20, see Fig 4, [0004]) for a wind turbine, comprising at least one lightning conductor (21) and means for inspecting the at least one lightning conductor (signal generator 40 [0012], oscilloscope 50 [0016]), wherein the means are designed and/or set up for carrying out and/or implementing a method according to claim 1.
Regarding claim 13, the method of Yamamoto as modified by the waveform analysis of Hernandez teaches:
A system comprising one or more devices (signal generator 40 [0012], oscilloscope 50 [0016]) adapted to carry out and/or control ([0017] “remotely controlling”) the method according to claim 1 or having means (signal generator 40 [0012], oscilloscope 50 [0016]) to carry out and/or control the steps of the method according to claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2013/29351) in view of Hernandez (Time Domain Reflectometry, Georgia Tech NEETRAC, 2016) as applied to claim 1, and further in view of NFPA 780 (“Standard for the Installation of Lightning Protection Systems”) and as evidenced by Holt (The Path of Least Resistance).
Regarding claim 7, the method of Yamamoto as modified by the waveform analysis of Hernandez does not teach:
a total impedance information indicative of a total impedance of the lightning conductor is determined, wherein the specification of the evaluation information is further based at least partially on the total impedance information.
NFPA 780 teaches:
A lightning protection system provides a low impedance path that a discharge current will follow in preference to all alternative high impedance paths of the protected structure (B.1.1) “Conductors should be installed to offer the least impedance to the passage of stroke current between the strike termination devices and earth. The most direct path, without sharp bends or narrow loops, is best” (B.3.3). Since the path must be direct and avoid sharp bends, and offer the least impedance, one concludes that total impedance is important, rather than only points of large impedance caused by faults. Specifically, total impedance of the down conductor affects how much current is carried by the conductor versus the structure.
The lower the impedance of the conductor, the less current is carried through the structure (Holt). A lower impedance will also result in less heat electricity converted to heat in the conductor, further reducing likelihood of damage to the structure.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamamoto as modified by Hernandez by measuring the total impedance of the lightning conductor and evaluating the conductor based on the total impedance, to obtain the benefit of assuring that the impedance is sufficiently low to avoid damaging the structure.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 4,734,637) discloses an improvement to time domain reflectometry for quickly measuring the length of a line to an electrical discontinuity of the line.
Keysight (Time Domain Reflectometry Theory) discloses “Time domain reflectometry is also useful for comparing losses in transmission lines. Cables where series losses predominate reflect a voltage wave with an exponentially rising characteristic, while those in which shunt losses predominate reflect a voltage wave with an exponentially-decaying characteristic” (p.12 Evaluating cable loss).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745